                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA


IN RE:   COURT OPERATIONS                   Case No. 4:95mc40111
         UNDER THE EXIGENT
         CIRCUMSTANCES
         CREATED BY COVID-19
__________________________________________/



                          ADMINISTRATIVE ORDER


   Congress has passed legislation authorizing the use of video and telephone

conferencing, under certain circumstances and with the consent of the defendant,

for various criminal events during the course of the COVID-19 emergency. See

the CARES Act, H.R. 748. The Judicial Conference of the United States has also

found that emergency conditions due to the national emergency declared by the

President have affected and will materially affect the functioning of the federal

courts generally.



   As Chief Judge and with the consent of all active and senior United States

District Judges in the Northern District of Florida, pursuant to Section 15002(b)(1)

of the legislation, I hereby authorize the use of video conferencing, or telephone

conferencing if video conferencing is not reasonably available, for all events listed

in Sections 15002 of the legislation.


                                          1
    Pursuant to Section 15002(b)(2), I further specifically find that felony pleas

under Rule 11 of the Federal Rules of Criminal Procedure and felony sentencings

under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted in

person in this district without seriously jeopardizing public health and safety. As a

result, if judges in individual cases find, for specific reasons, that felony pleas or

sentencings in those cases cannot be further delayed without serious harm to the

interests of justice, the judges may, with the defendants’ consent, use video

conferencing for felony pleas and sentencings in those cases, and may use

teleconferencing if video conferencing is not reasonably available.



    Pursuant to Section 15002(b)(3) of the legislation, this authorization will

remain in effect for 90 days unless terminated earlier. If emergency conditions

continue to exist 90 days from the entry of this order, I will review the

authorization and determine whether to extend it.



    DONE AND ORDERED this 30th day of March, 2020.




                                s/_Mark E. Walker________ __       _______
                                Chief United States District Judge

                                           2
